 105305 NLRB No. 14AMERON PIPE PRODUCTS1We agree with the judge's conclusion that the Respondent hadno obligation to provide the Union with the financial information re-
quested.The judge found that the Respondent supplied the Union with in-formation regarding its claim that the extant wages and benefits had
caused it to be noncompetitive. We do not pass on the judge's sug-
gestion that the Respondent was required to supply this informationto the Union.1The amended complaint was accompanied by an order consoli-dating Cases 36±CA±5552 and 36±CA±5598. On July 15, 1987, the
Regional Office approved an informal settlement agreement resolv-
ing the issues raised in the amended complaint. On September 15,
1987, approval of that settlement agreement was withdrawn. The
Company does not take the position that the settlement agreementwas improperly withdrawn and therefore that issue has not been ad-
dressed. At the opening of the trial, counsel for the General Counsel
stated that the issues involved in Case 36±CA±5598 had been set-
tled. He moved to sever Case 36±CA±5598 from the consolidated
complaint, for the dismissal of that charge on the basis of the settle-
ment and for the deletion from the amended complaint of those mat-
ters which were raised by that charge. There was no opposition to
the motion and it was granted. The only issue remaining to be liti-
gated was that in Case 36±CA±5552, which involved the allegedly
unlawful refusal of the Company to furnish the Union with financial
information.Ameron Pipe Products and Boilermakers Local #72,International Brotherhood of Boilermakers,
Blacksmiths, Iron Ship Builders, Forgers and
Helpers, AFL±CIO. Case 36±CA±5552September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn April 13, 1988, Administrative Law Judge Rich-ard D. Taplitz issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief,
and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Dale Cubbison, Esq., for the General Counsel.Kyle D. Brown, Esq. (Hill, Farrer & Burrill), of Los Ange-les, California, for the Company.Robert N. Plympton, of Portland, Oregon, for the Union.DECISIONSTATEMENTOFTHE
CASERICHARDD. TAPLITZ, Administrative Law Judge. Thiscase was tried in Portland, Oregon, on January 20, 1988. The
charge in Case 36±CA±5552 was filed on March 9, 1987, by
Boilermakers Local #72, International Brotherhood of Boiler-
makers, Blacksmiths, Iron Ship Builders, Forgers & Helpers,
AFL±CIO (Local 72). The complaint and amended complaint
issued respectively on April 14 and June 30, 1987, alleging
that Ameron Pipe Products (the Company) violated Section
8(a)(5) and (1) of the National Labor Relations Act, as
amended.1IssueThe sole issue is whether the Company violated Section8(a)(5) and (1) of the Act by refusing to supply the Union
with financial information. The Company contends that it
had no duty to furnish such information because it had never
claimed an inability to pay. The General Counsel contends
that certain statements made by a company representative
were tantamount to a plea of inability to pay even though the
Company specifically denied such an inability.All parties were given full opportunity to participate, to in-troduce evidence, to examine and cross-examine witnesses,
to argue orally, and to file briefs. Briefs, which have been
carefully considered, were filed on behalf of the Company
and the Union.On the entire record of the case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, a Delaware corporation with an office andplace of business in Portland, Oregon, is engaged in steel and
concrete pipe fabrication. During the year preceding issuance
of complaint the Company purchased and had delivered to its
facilities in Oregon goods valued in excess of $50,000 di-
rectly from sources outside of Oregon, or from suppliers
within Oregon which in turn obtained such goods from
sources outside of Oregon. The complaint alleges, the answer
admits, and I find that the Company is an employer engaged
in commerce within the meaning of Section 2(6) and (7) of
the Act.Local 72 is a member of the Metal Trades Council of Or-egon (the Union). The Union is a labor organization within
the meaning of Section 2(5) of the Act. Local 72 has author-
ized the Union to bargain on its behalf.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Sequence of EventsThe Company is a large manufacturer of constructionproducts. It has approximately 20 production facilities in the
United States and about 20 others overseas. Its annual sales
are in excess of $300 million. All but 3 of its plants in the
United States are unionized and the Company deals with 18
different International unions and negotiates 20 or 30 con-
tracts. One of the Company's facilities is located in Portland,
Oregon (the Portland plant), where it manufactures concrete
reinforced pipe that is used for water transmission lines. The
Portland plant has been in operation for 48 years. Its primary
customers are Federal and state water agencies. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The Company alleges, and the answer admits that the followingemployees of the Company constitute a unit appropriate for the pur-
pose of collective bargaining:All production and maintenance employees employed by theCompany at its Portland, Oregon location, excluding office cler-
ical employees, professional employees, guards, supervisors as
defined by the Act and all other employees.3These findings are based on the testimony of Fischer andPlympton. They emphasized different points but their testimony was
basically consistent.4Fischer credibly testified that it later turned out that the projec-tions for 1987 were unduly optimistic and that there was even less
production and fewer employees.Over the years, the nature of the work at the Portlandplant has changed. At one time it manufactured offshore
drilling rigs and it employed 300 or 400 boilermakers. At the
times relevant here the Portland plant was manufacturing
concrete reinforced pipe with a much smaller work force. It
employed 30 to 35 people in the classification of metal
tradesmen. One of those was an electrician, two were paint-
ers and the balance were boilermakers. The Union represents
those metal tradesmen.2In addition, teamsters and laborersare employed at the Portland plant. The total work force is
about 40 employees. The teamsters and the laborers are rep-
resented by labor organizations other than the Union. Though
the complaint alleges that the appropriate unit consists of all
production and maintenance employees, it appears that the
parties agree that teamsters and laborers should not be in-
cluded in the bargaining unit.For about 20 years the Union has been the exclusive col-lective-bargaining representative of the Company's metal
trades employees at the Portland plant. The Company and the
Union have had a series of successive collective-bargaining
agreements, the most recent of which expired by its terms on
October 1, 1986. Before the expiration of that contract, the
parties began bargaining for a new agreement. No agreement
has yet been reached.Before the bargaining for a new contract began, an inci-dent occurred with one of the principal competitors of the
Company which was discussed at length during the negotia-
tions. That competitor was Northwest Pipe and Casing
(Northwest Pipe). The Company and Northwest Pipe often
bid on the same jobs. In 1986 Northwest Pipe was in a
Chapter 11 bankruptcy proceeding. For about 20 years before
then, the Union had a contract with Northwest Pipe covering
all of Northwest Pipe's employees, many of whom were
boilermakers. Negotiations between the Union and Northwest
Pipe continued during the middle of 1986 until an impasse
was reached. On July 14, 1986 Northwest Pipe unilaterally
implemented the terms of the last offer it had made to the
Union. The unilateral change brought down Northwest Pipe's
average wage from $12.48 an hour to $10 an hour, except
for a few employees who had special skills. At that time the
Company (Ameron) was paying $12.68 an hour for boiler-
makers.The Company and the Union met on September 25, 1986to begin negotiations for a new agreement. Robert N.
Plympton, the Union's business manager, was the Union's
principal spokesman at that meeting. Michael Fahey, the ex-
ecutive secretary of the Metal Trades Council, as well as two
other representatives of the Union, were also there. George
J. Fischer, the Company's director of labor relations, was the
Company's chief spokesman. Company Production Manager
Bob Hasbrouck, as well as Company Official Jay Morrison,
were also present. After discussing a 30-day extension of the
contract, Fischer said that the Company should be more com-petitive and that the Northwest Pipe contract gave Northwest
Pipe a competitive edge over the Company. Plympton repliedthat Northwest Pipe did not have a contract and he took theposition that Northwest Pipe paid the same for all crafts
while the Company had different wage scales for laborers,
teamsters, and boilermakers. Fischer said that the Company
had always been competitive with area rates and that consid-
eration should be given to the fact that rates were dimin-
ishing in the area. Plympton replied that the Company was
not going to get any concessions unless it opened its books.
Plympton also said that the Union was still bargaining with
Northwest Pipe and that the $10-an-hour rate for Northwest
Pipe was not going to be final.3The next meeting was held on October 21, 1986. Plymptondid not attend that meeting. Instead, he reported to the
Union's president and business agent Robert C. Pearse that
at the September 25 meeting the Company had complained
that it was not competitive and that it wanted to have the
Northwest Pipe agreement. Pearse attended the October 21,
1986 meeting as chief spokesman for the Union. Fischer and
Hasbrouck were there for the Company. Fischer said that the
general state of the economy was poor, that the Company
was not competitive and that the Company needed the North-
west Pipe agreement. Pearse replied that Northwest Pipe did
not have a contract but had simply implemented its last offer.
Fischer said that it did not matter and that the Company still
had to compete against Northwest Pipe. Pearse asked wheth-
er the Company was in Chapter 11 and Fischer replied that
it was not. Pearse asked whether the Company was pleading
poverty and Fischer replied that it was not and that it was
only talking about matching area rates.During the course of the October 21, 1986 meeting, Fisch-er handed Pearse two documents in an attempt to substantiate
the Company's claim that it was not competitive. The first
was captioned Ameron±Concrete Pipe Group, Northwest Di-
vision. It showed the inch/feet produced (diameter of pipe in
inches times length of pipe in feet), the average number of
employees, the hours worked, and the equivalent man years
for each of the years 1972 through 1985 and projections of
those figures for the years 1986 and 1987. There were a
number of ups and downs between 1972 and 1987 but for
the more recent years the figures showed 6.9 million
inch/feet for 1984, 5.2 million for 1985, 3.4 million for 1986,
and 2.5 million for 1987.4The second document was entitled``List of Work We Have Lost to Competition.'' That docu-
ment showed jobs that the Company had bid on in 1983,
1984, 1985 and 1986 which had been awarded to competi-
tors. The names of the competitors and the dollar amounts
were also listed. Sixteen lost jobs were reported in all. Elev-
en of those jobs were awarded to Northwest Pipe, the last
of which was a job in 1986 in Anchorage, Alaska for
$4,300,000. In all the jobs that the Company had bid on that
were awarded to Northwest Pipe were valued at $13,485,000.Pearse candidly admitted that at a number of meetings andin a number of different ways he asked Fischer whether the
Company was pleading poverty and that Fischer consistently
responded that it was not pleading poverty or inability to pay
and that it was claiming that the Company was not competi- 107AMERON PIPE PRODUCTS5This finding is based on the credited testimony of Pearse. Pearsealso acknowledged in his testimony that Fischer never said that the
Company was losing money or that the Company was in the red and
that he kept repeating that the Company was not competitive.6Pearse testified that Fischer told the Union that the Company'soffer was its last, best, and final offer and that it would be imple-
mented within 10 days. Fischer testified that nothing was said about
implementation because he was waiting for the Union to respond at
the next meeting. I believe that Fischer's memory was more accurate
than Pearse's on that point and I therefore credit Fischer. In any
event the Company did not implement its proposal. As of the date
of the trial it was still paying the rates set forth in the expired con-
tract.7The refusal to furnish financial information, which is alleged tobe a violation of the Act in the complaint, is not predicated on any
of those requests. General Counsel stated on the record that the de-
mand for information, which triggered the allegedly unlawful refusal
to furnish information, was made in a union letter dated March 4,
1987.8The findings with regard to what Fischer said are based on thecredited testimony of Roy Speers, an employee who attended the
meeting. Fischer in his testimony denied that he spoke about keeping
the doors open or about employees paying their bills and putting
beans on the table. He averred that he told the employees that the
Company had proposed to the Union that there be parity with North-
west Pipe and that the Company had lost a big job to Northwest
Pipe in July. Both Fischer and Speers appeared from their demeanor
to be fully credible witnesses. However the tenor of the remarks at-
tributed to Fischer by Speers is consistent with the letter Fischer
wrote to Fahey on February 23, 1987 (discussed below), and I there-
fore credit Speers.tive. Pearse testified ``My knowledge of Board law is suchthat I believe that, when a Company says they are not com-
petitive, it's the same thing as pleading poverty.'' The charge
is consistent with that theory. It alleges that the Company re-
peatedly insisted that it needed wage concessions to become
competitive and that it refused to bargain by failing to fur-nish the Union with requested financial information. The
amended complaint is less forthright. It simply states that the
Union requested financial records that it needed to perform
its collective-bargaining function, and that the Company re-
fused to furnish that information. There is no reference to the
Company's position with regard to either the ability to pay
or a desire to remain competitive.The parties met again on October 22, 1986. Pearse, on be-half of the Union, proposed a 30-month agreement with an
18-month wage freeze at the current levels and a 3-percent
increase on April 1, 1988. The Union also made a number
of other proposals relating to such things as training pro-
grams and health and welfare. The Company did not agree
to the Union's proposals. The Company continued to insist
on competitiveness. Pearse replied that it would be very hard
to sell concessions to the union members because the Com-
pany was not pleading poverty but was instead just pleading
noncompetitiveness.5After the meeting ended Pearse had a conversation withFischer in which Fischer said that the Company was not
competitive, that it wanted to get competitive and that the
Union was holding up that process. They spoke about parity
with Northwest Pipe and Pearse said that there might be
some middle ground and that they should be creative.The next meeting was scheduled to take place November25, 1986. Fischer went to the place the meeting was to be
held but no one from the Union appeared. Pearse was phys-
ically unable to attend and Plympton was out of town. No
one from the Union notified the Company that the meeting
was to be canceled.Another meeting was scheduled for January 19, 1987, atthe Federal mediator's office. Once again Fischer was the
spokesman for the Company and Pearse was the spokesman
for the Union. At that meeting Fischer gave the Union a
written proposal calling for a 20-percent rollback in pay for
all classifications except for one highly skilled group of ma-
chine operators. The proposal also provided for a reinstate-
ment of 3 percent in the second and third year of the con-
tract. The Union did not accept the proposal.6The next meeting was held on February 17, 1987. Betweenthe January 19 and the February 17 meeting, the Union sent
the Company eight separate letters asking the Company to
explain proposals and to give information. Much of the infor-
mation had already been given to Pearse across the bar-gaining table.7The February 17, 1987 meeting took place inthe mediator's office with both Plympton and Pearse rep-
resenting the Union. Nothing of substance was accomplished
at that meeting.Sometime in mid-February 1987 a company representative,Roy Meckley, held a meeting with 30 employees. Fischer
was present during that meeting. Meckley told the employees
that prospects in the foreseeable future for added work were
somewhat dim, and that there was going to be a scramble
because there was less work and more competition. He then
turned the meeting over to Fischer. Fischer told the employ-
ees that the reductions the Company sought would allow the
Company to continue to work and to keep the doors open
and that if the Company got the reductions in pay and be-
came competitive, employees would be able to pay their bills
and put beans on the table.8On February 23, 1987, Fischer sent a letter to MichaelFahey, the executive secretary of the Metal Trades Council.
Fahey attended some of the negotiating sessions but was not
a union spokesman. A copy of the letter was sent to
Plympton. The letter stated:We are seriously concerned and upset over the totallack of progress being made in current negotiations, in
particular with the Union's reputed failure to fulfill its
commitments or show willingness to assist in keeping
this Portland facility in business. We have made re-
peated efforts to discuss the few issues before us and
are faced with the necessity of implementing cost-sav-
ing measures if we are going to be able to survive in
the future.The letter refers to the Company's willingness to reach anagreement on wage rates somewhere between a $10 rate and
the $12.68 rate the Company was paying; and it states that
the Company gave the Union ``information relative to the
poor business prospects, jobs we bid but lost to competitors
with preferential rates, statistical comparison of Inch Feet
Produced, Average Number of Employees and Hours
Worked dating back to 1972.'' The letter also mentions ``our
dire need for relief in order to survive.'' The letter goes on
to say:We are experiencing the most severe business recessionof the past 20 or 30 years. We are, indeed, in a survival
mode, not unlike many other companies in the area. We 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
need wage concessions to stay in business. We need todo something soon or little work could turn out to be
no work.The next meeting took place on March 4, 1987, at the me-diator's office. There was talk about seniority, welding tests
and other matters and the Union raised some new language
proposals. The Company continued to say that it had to have
concessions to be competitive. During the course of that
meeting Plympton handed Fischer a letter dated March 4,
1987. That letter referred to the Company's February 23,
1987 letter to the Union and said that the Company was
``complaining about `... poor business prospects, jobs we

bid but lost to competitors with preferential rates ... our

dire need for relief in order to survive.''' The March 4, 1987
letter went on to state that the Company had ``crossed the
threshold and was now within the area which the Board has
ruled entitles us to financial information.'' The letter re-
quested ``access to your books, records, tax returns, and
other financial data as are necessary to analyze your actual
fiscal condition.'' The letter also stated: ``While the bulk of
our detailed investigation will concentrate on your Portland
operation, a more generalized overview of Ameron's Cement
Division will aid in creating a proper context in which we
can judge your competitive position. Therefore, we are re-
questing the above information be made available to us at the
earliest possible date.''Fischer said that the Company would not show the Unionits books and Pearse replied that the Union could not engage
in concession bargaining or understand the Company's pro-
posal with regard to competitiveness without the information.
Fischer repeated that the Union was not going to look at the
books. The Company has not furnished the information re-
quested in the March 4 letter.In a letter dated March 9, 1987, from Fischer to Plympton,the Company replied to the Union's March 4 demand for in-
formation. The letter stated:In reply to your letter of March 4, 1987, it is clearto Ameron that, intentionally or otherwise, you persist
in your complete misunderstanding or misinterpretation
of the Company's bargaining position in connection
with our Portland plant negotiations.The Company has never at any time during these ne-gotiations claimed or asserted a present inability to pay
regarding any economic item in dispute. In fact, it is in-
conceivable that the union could understand otherwise
given our consistent and often-repeated position that
your permitting a competitor to bid against us at lower
labor rates is the basis for our bargaining demands.We reiterate what Ameron has stated throughout thenegotiations; Ameron's position is that it will not pay
more than competitive rates, not that Ameron cannot af-
ford to pay higher rates. Ameron is not claiming finan-
cial inability to pay, rather Ameron will not voluntarily
pay uncompetitive rates. We have pointed out to you
that Ameron has recently lost out on major projects
such as Phase 4 of the Eklutna Water Project in Alaska
and stands in great danger of losing future bids to com-
petitors such as Northwest Pipe who are paying sub-
stantially lower wage rates to their metal tradesmen.
The economic relief we seek will simply place Ameronon an equal footing with its competition in the market-place. Our focus is on the future and our position has
nothing whatsoever to do with whether Ameron is cur-
rently able to continue to pay existing wages and bene-
fits.Your insistence on financial data from Ameron as apre-condition to further economic bargaining is, there-
fore, wholly inappropriate. Ameron requests that you
immediately discontinue your demand for financial in-
formation and that you immediately return to the bar-
gaining table to resume good faith negotiations for a
labor agreement.B. Analysis and ConclusionsThe general principles of law applicable to this case weresummarized by the Board in Atlanta Hilton & Tower, 271NLRB 1600, 1602 (1984), where it was held:Unions have a presumptive right to certain informa-tion about unit employees, such as wage rates. WhitinMachine Works, 108 NLRB 1537 (1954), enfd. 217F.2d 593 (4th Cir. 1954), cert. denied 349 U.S. 905
(1955). The rule, however, is different for profit data or
other aspects of an employer's financial condition. The
union must show a specific need for the information in
each particular case; profit data will not be required
merely because it would be ``helpful'' to the union. See
United Furniture Workers of America (White Furniture
Co.) v. NLRB, 388 F.2d 880 (4th Cir. 1967). An em-ployer may, however, provide justification for requiring
profit data to be furnished by claiming financial inabil-
ity to meet the union's demands. NLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956). In Truitt, the Supreme Courtheld that a refusal to attempt to substantiate a claim of
inability to pay increased wages may support a finding
of failure to bargain in good faith, as follows (at 152±
153):Good-faith bargaining necessarily requires thatclaims made by either bargainer should be honest
claims. This is true about an asserted inability to pay
an increase in wages. If such an argument is impor-
tant enough to present in the give and take of bar-
gaining, it is important enough to require some sort
of proof of its accuracy.The Truitt court added (at 153):We do not hold, however, that in every case inwhich economic inability is raised as an argument
against increased wages it automatically follows that
the employees are entitled to substantiating evidence.
Each case must turn upon its particular facts.7Inability to pay need not be expressed with any par-ticular magic words. Monarch Machine Tool Co., 227NLRB 1265 (1977). See also Printing Pressmen Local51 (Milbin Printing) v. NLRB, 538 F.2d 496, 500 (2dCir. 1976) (If the ``Employer's refusal reasonably inter-preted is the result of financial inability to meet the em-
ployees' demand rather than simple unwillingness to do
so, the exact formulation used by the Employer in
converying this message is immaterial.''); and NLRB v.Unoco Apparel, 508 F.2d 1368, 1370 (5th Cir. 1975) 109AMERON PIPE PRODUCTS9In IT&T, 159 NLRB 1757, 1790 (1966), enf. in pertinent part382 F.2d 366 (3d Cir. 1967), cert. denied 389 U.S. 1039 (1968), the
Board adopted the administrative law judge's decision which held:I am satisfied . . . that Respondent made it sufficiently clear dur-ing the negotiations that it was not claiming that it lacked the
wherewithal to continue to pay the cost of the existing fringe
benefits, but only that it deemed its fringe benefits to be so far
out of line with those of its competitors as to be responsible for
its loss of contracts to them. In any case, it is clear from Re-
spondent's December 10 letter that that is its present position.
At one point Respondent had referred to its ``fight for survival.
Even so, it is well settled that an employer may be required to
document not only a plea of inability to pay, but also a plea that
his competitive position is adversely affected by his high labor
costs.In any case, it is clear that the Supreme Court's rationale inthe Truitt caseÐthat good-faith bargaining requires that a bar-gainer's claim ``be honest claims,'' and that he be willing to
support them by proof of their accuracyÐis not in terms limited
to a plea of inability to pay but would seem to apply with equal
force to any assertion by a party in support of a bargaining de-
mand, which is susceptible of documentation by data available
to it and not available to the other party. Respondent's claim
here of the worsening of its competitive position by its past lib-
erality in the matter of fringe benefits was such an assertion and
was susceptible of such documentation. It may be pointed out,
however, that the nature of the data that a respondent may be
required to produce may well be different when he pleads that
he does not have the present means to pay certain benefits and
when, as here, he complains only that the payment of existing
benefits has caused him to lose contracts to competitors. While,
in the former case, the union would be entitled to an order re-
quiring disclosure of all books and records relating to the re-
spondent's financial status, in the latter case it would seem that
the appropriate remedy would be to compel disclosure of only
such data as the employer relied on in asserting that his com-
petitive position had been so impaired by his generosity to his
employees that he had lost out in bidding for contracts. Apply-
ing those principles here, I find that the Union was entitled to
disclosure of the names of those competitors of Respondent
whose fringe benefits were alleged to be lower than Respond-
ent's and of the identity of all contracts allegedly lost during the
term of the expiring collective-bargaining agreements because of
underbidding by such competitors, together with any other data
in Respondent's possession on which it relied in reaching the
conclusion that such contracts were lost because of its relatively
high fringe benefits or other labor costs.(Statement that ``employees came to the wrong well... the well is dry'' constituted a claim of financial

inability to afford wage increase.).Contrary to the judge we find that the Respondent'sstatements to the Union in the course of bargaining did
not amount to a claim of an inability to pay wage in-
creases. Thus Truitt does not mandate that the Com-pany provide the Union the requested financial informa-
tion.Although no magic words are required to express aninability to pay, the words and conduct must be specific
enough to convey such a meaning.7Although the Court limited its holding, the case has become wide-ly accepted as establishing for all practical purposes such an ``auto-
matic'' rule. See Telepromoter Corp. v. NLRB, 570 F.2d 4, 9 fn. 2 (1stCir. 1977), citing, inter alia, C-B Buick v. NLRB, 506 F.2d 1086, 1091(3d Cir. 1974); NLRB v. Southland Cork Co., 342 F.2d 702, 706 (4thCir. 1965).In that case the employer characterized the union's wage pro-posals as excessive, discussed the economy in general, and
noted that some unions in other industries were making fi-
nancial concessions. The employer also initially denied that
the hotel had made a profit during a certain period of time
but later the employer would not ``deny it or confirm it.''
The employer also stated that it was not necessarily true that
the hotel was making money or that it was full or would stay
full and that the future was uncertain. The Board noted that
the company asserted that it ``would'' not give a wage in-
crease and held that the distinction between ``would not''
and ``could not'' was critical because ``words conveying
simply unwillingness to meet the employees' demands, rather
than inability to do so, do not invoke a Truitt obligation.''In dismissing the complaint the Board refused to adopt the
administrative law judge's conclusion that the statements of
the employer amounted to a claim of inability to pay.In Craig & Hamilton Meat Co., 271 NLRB 853 (1984),the Board emphasized the point that the statements of an em-
ployer, which arguably could trigger a duty to supply infor-
mation, had to be viewed in their total context. There an em-ployer told the union that it did ``not intend to be another
of the 800,000 business casualties this year.'' The Board stat-
ed that removed from context, that statement appeared to
support the General Counsel's contention that the employer
had put its general financial condition at issue. However the
Board noted that the remark about business casualties when
put in context focused on the employer's resolve to ``gird for
the continuing tough competition ahead'' and was expressing
the employer's concern over potentially harmful con-
sequences that would result from a failure to respond to in-
dustry trends. The Board held that placed in context the em-
ployer's remarks were not of such a nature as to require the
type of financial information requested by the union. Admin-
istrative Law Judge Jay Pollack, in his decision which was
adopted by the Board, made it clear that where an employer
makes a claim in bargaining that requires substantiation, the
union's demand for information must be honored only to the
extent that it pertains to the claim advanced by the employer.
A claim by an employer of noncompetitiveness requires sub-stantiation of that claim9but it does not necessarily requirethe submission of general financial information. As Judge
Pollack stated:Had the Union requested that Respondent substan-tiate its claims regarding its changing role in the indus-
try, this case would be very different. However, the in-
formation requested by the Union was not relevant to
Respondent's bargaining stance. It is this deficiency in
the case that the General Counsel has failed to address.
While the General Counsel has focused on Respond-
ent's assertions during bargaining, she has simply as-
sumed that the information requested was relevant to
``supporting and verifying Respondent's economic
claims that future economic circumstances compel
present wage concessions in order to remain competi-
tive.'' As can be readily seen, the information requested
is relevant to Respondent's general financial health.
However, Respondent never put its financial health in 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10In that case the Board held:A review of the evidence reveals that during the entire bar-gaining process the Respondents maintained they needed take-
backs to make them more competitive in the local industry.
While referring to a general loss of jobs in the unionized sector
of the industry, the Respondents stopped short of claiming they
were unable to afford the Union's proposals.As set forth above, at the first negotiating session Willcoxstated that unionized contractors were not competitive due to the
large inroads into the industry made by the nonunion contrac-
tors. Willcox consistently repeated this theme throughout the en-
tire bargaining process. At no time did the Respondents assert
they were unable to pay what was required under the union con-
tract proposals but rather consistently maintained they wanted to
obtain a more competitive position in the industry. The Re-
spondents thus had no Truitt obligation to provide the Unionwith all their financial records and therefore did not violate Sec-
tion 8(a)(5) and (1) by refusing the Union's request for that in-
formation.issue, rather it placed its changing role from processorto jobber in issue. The requested information apparently
was not intended to and does not pertain to the claim
advanced by Respondent during negotiations. Footnote
omitted.In this case, the Union's request did not meet Re-spondent's assertions regarding its competitors' oper-
ations or its change in operation from processing to
jobbing. The information requested would not reason-
ably be expected to show the accuracy or inaccuracy of
Respondent's claims. Thus, the information could not
be said to be relevant to the instant negotiations. It fol-
lows that Respondent could not be found to have vio-
lated its statutory obligation to bargain in good faith by
failing to provide the information requested.In light of the two cases cited above, it is necessary totake a close look at exactly what the Company was claiming
and exactly what the Union was seeking. At the negotiating
sessions the Company repeatedly told the Union that one of
its principal competitors, Northwest Pipe, was paying sub-
stantially less for boilermakers than it was; that the Company
had customarily paid prevailing rates; and that it wanted to
remain competitive. The Union repeatedly asked whether the
Company was claiming inability to pay and the Company in
the most unequivocal fashion denied that it was making any
such claim. The Company's February 23, 1987 letter to the
Union does refer to the Company's dire need for relief in
order to survive. The letter also refers to a need for conces-
sions to stay in business and goes on to add ``We need to
do something soon or little work could turn out to be no
work.'' Similar remarks were made to employees at a meet-
ing. In substance the Company was saying that it had to re-
main competitive in order to obtain work when there was lit-
tle work available and that unless it did become competitive,
there would in the future be no work and therefore no work-
ers. Nothing that the Company did or said could be reason-
ably interpreted as a claim of present inability to pay. It was
all geared to an inability to obtain future work if it was not
competitive. Even without being requested to do so, on Octo-
ber 21, 1986, the Company did supply information to support
its claim. With regard to the claim that there was little work
available, it supplied the Union with data showing the Com-
pany's production, average number of employees, hours
worked and equivalent man years for the years 1972 to 1985.
It provided projections to cover the years 1986 and 1987.
The documents showed that production had substantially di-
minished. There was no showing as to whether the Company
made or lost money on that reduced production but the Com-
pany never claimed that it had lost money. With regard to
the Company's claim that it was not competitive, the Com-
pany supplied the Union with a ``list of work we have lost
to competition.'' It showed 16 jobs that had been bid on but
which had been awarded to others. During negotiations the
Company had singled out Northwest Pipe as the principal
competitor it was concerned with. The data supplied to the
Union showed that 11 of the jobs that had been bid on by
the Company had been awarded to Northwest Pipe and that
the total value of those jobs was over $13 million. The
Union was the collective-bargaining agent for Northwest
Pipe's employees and was therefore fully aware of Northwest
Pipe's wage structure. The Union knew that the wages ofNorthwest Pipe boilermakers were substantially less than thatpaid by the Company.As indicated above none of the Company's claims relatedto its present, general financial position. The Union requested
``access to your books, records, tax returns, and other finan-
cial data as are necessary to analyze your actual fiscal condi-
tion.'' and also requested financial information that went be-
yond the Portland operation. The Union's request was not for
information to support the Company's claims. That informa-
tion had already been furnished on October 21, 1986. What
the Union sought was present, general financial information.
That information would do little to either support or refute
the Company's claim that it would have difficulty obtaining
future work if it was not competitive.With regard to the ``would not'' or ``could not'' issue dis-cussed in the above cases, both are, in a sense, present in
the instant case. In context, the Company's claim was that
it ``would not'' pay more than it was offering. That assertion
was not subject to verification or refutation by examination
of the Company books. The Company took that position be-
cause it believed it ``could not'' in the future secure work
if it was not competitive. That projection of the future ability
to obtain work was also not subject to affirmation or refuta-
tion by an inquiry into the Company's present, general finan-
cial condition.Not all Board cases analyze the scope of the Union's de-mand for information in the light of the Company's specific
claim with regard to noncompetitiveness as fully as was done
in Craig & Hamilton, supra. In some cases the Board has inbroad terms equated a claim of noncompetitiveness with a
claim of inability to pay. See Harvstone Mfg. Corp., 272NLRB 939, 944 (1984), enf. denied in pertinent part 785
F.2d 570 (7th Cir. 1986), and cases cited therein. In othercases the Board has held that a claim of noncompetitiveness
was not a claim of inability to pay and did not require an
employer to divulge general financial information. BuffaloConcrete, 276 NLRB 839, 841 (1985);10Empire Terminal,151 NLRB 1359, 1360 (1965), enf. 355 F.2d 842 (D.C. Cir.
1966); Honaker, 147 NLRB 1184 (1964). In another case theBoard has held that the Company's claim that jobs would be
lost and the Company would go out of business if its propos-
als were not met established that the Company was going be-
yond the expression of a mere unwillingness to pay and indi-
cated an inability to pay which triggered a duty to disclose 111AMERON PIPE PRODUCTS11The Union in its brief contends that the Company's February23, 1987 letter was an unequivocal claim of inability to pay and thatthe Company's March 9 letter, even if it was an unequivocal with-drawal of that claim, could not ``put the bullet back in the gun.''
The Company, citing IT&T, supra at 1789±1790, and AdvertisersMfg. Co., 275 NLRB 100, 101 (1985), contends that even if itsMarch 9 letter constituted a withdrawal of such a claim, rather than
a clarification and restatement of its prior claim relating to competi-
tiveness, there would be no duty to supply general financial data
after March 9 because such a duty exists only when that claim is
outstanding. As I have found that under all the circumstances of this
case the Company has not refused to bargain in good faith, that issue
need not be reached.12If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.financial information. See also Nielsen Lithographing Co.,279 NLRB 877 (1986), and cases cited therein. See also Pal-omar Corp., 192 NLRB 592 (1971), enfd. 465 F.2d 731 (5thCir. 1972); Stanley Building Specialties Co., 166 NLRB 984(1967), enfd. 401 F.2d 434 (D.C. Cir. 1968). The Board
cases in this area are difficult to reconcile. In such cir-
cumstances, it is particularly important to consider the prin-
ciples set forth by the Supreme Court in NLRB v. Truitt Mfg.Co., 351 U.S. 149 (1956). In Truitt the Supreme Court heldthat if a company claim (such as inability to pay) was impor-
tant enough to present in a give-and-take of bargaining, it
was important enough to require some sort of proof of its ac-
curacy. Here the Company did make a claim with regard to
competitiveness and then voluntarily offered proof of the ac-
curacy of that claim. The Union in turn sought information
as to the general financial condition of the Company that
would not tend to either prove or disprove the Company's
claim. The high court also pointed out that ``The inquiry
must always be whether or not under the circumstances of
the particular case the statutory obligation to bargain in good
faith has been met.'' Evaluating the Company's conduct asa whole, I am unable to find that it failed to bargain in good
faith.11I therefore recommend that the complaint be dis-missed in its entirety.CONCLUSIONOF
LAWThe General Counsel has not established by a preponder-ance of the credible evidence that the Company violated the
Act as alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended12ORDERThe complaint is dismissed in its entirety.